DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 7/13/2022 with a priority date of 4/1/2020
Claims 1, 5, 6, 8, 9, 13, 14, 16-18 and 24-26 and 29-33 are currently pending and have been examined. Claims 2-4, 7, 10-12, 15, 19-23, 27 and 28 are cancelled.
Claims 1, 5, 6, 8, 9, 13, 14, 16-18 and 24-26 and 29-33 are rejected under 35 USC 103.

Reasons for overcoming - 35 USC § 101

Step 2A: 
Prong 1: The claims include the abstract concepts of detecting a user access content and in response retrieving a template associated with a product-specific advertisement, generating a model based on prior interactions, extracting a stylistic preference where the stylistic preference is a visual characteristic that corresponds to a user preference based on prior interaction, generating a customized advertisement and providing the advertisement. Dependent claims further refine the concepts by refining the stylistic preferences and adding types of stylistic preferences. Put simply, the concept is creating customized advertisements by gathering data about prior interactions with advertisements then based on a user’s preferences an advertisement’s visual characteristic is modified, such as by modifying the font style, font size, image size, shape, dominant color, spacing, placement, or color combination, as well as other stylistic elements of advertisements.
 The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims describe customizing and providing advertisements, which is clearly a business relationship that organizes activity between advertisers, publishers and users that receive advertisements.   
Prong 2: The claimed ordered combination of additional elements in the claims amount to a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Although not explicitly claimed there also is technology and a technical field described the specification involved in dynamically modifying specific types of visual characteristics of the advertisement template.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 9, 13, 14, 16-18 and 24-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. 2020/0111134 A1; Hereafter: Zheng) in view of Dellovo et al. (U.S. 2008/0040175; Hereafter: Dellovo) and Hamedi et al. (U.S. 2020/0210764; Hereafter: Hamedi).
As per Claim 1:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
1.    A system for customizing an advertisement to be displayed on a web page accessed by a user, the system comprising: 
Zheng discloses one or more memory devices storing instructions; and one or more processors in communication with a database configured to execute the instructions to perform operations comprising: See, [0095-0112] for the hardware and software disclosed by Zheng.
Zheng discloses detecting whether a user has accessed the web page; See, “In some example embodiments, the one or more data features include a feature indicating a product previously searched by the user. For example, during a first user session on an online marketplace, the user logs in and browses a number of web pages associated with one or more products available for purchase via the online marketplace. The user may spend a time that exceeds a particular threshold value viewing a particular product (e.g., a pair of shoes, a vase, or a piece of art). Next time the user logs into the website associated with the online marketplace, the machine learning system 400 generates and causes to be displayed in the user interface an online banner image that includes the actual one or more images of the particular product that the user viewed in the prior user session at the online marketplace.” [0071].
Zheng discloses in response to detecting that the user has accessed the webpage retrieving, from a merchant database, an advertisement template for the advertisement,  See, “The online banner features 210 include a template data feature that identifies a template for generating an online banner image, a frequency feature that identifies how frequently the online banner image should be presented to the user, a result feature that indicates whether a certain online banner image is associated with a desired result (e.g., an interaction by the user with the online banner image).” [0044].
Zheng discloses the merchant database storing a plurality of product-specific advertisement templates corresponding to a plurality of merchants; See, “The programmatic client 116 may, for example, be a seller application (e.g., the Turbo Lister application developed by eBay.RTM. Inc., of San Jose, Calif.) to enable sellers to author and manage listings on the networked system 102. In an off-line manner, and to perform batch-mode communications between the programmatic client 116 and the networked system 102.” [0033]. See also, [0080-0084] for template data features, products and seller. See, “Examples of structural elements of the online banner image are… an identifier of a particular product image associated with a product, such as a product available for purchase on the online marketplace, text to be included in the online banner image, etc.” [0066].
Zheng discloses generating, by a machine learning model, a plurality of stylistic preference of the user based on prior interactions of the user with the plurality of online advertisements, wherein the stylistic preferences comprise Examiner’s note: The two preferences below are recited in the alternative, which means the claimed limitation is met if the cited reference teaches either preference. See, “The machine-learning algorithms utilize the training data 212 to find correlations among the identified features 202 that affect the outcome or assessment 220. In some example embodiments, the training data 212 includes known data for one or more identified features 202 and one or more outcomes, such as combinations of features in an online banner image which lead to users selecting the online banner image, combinations of features in an online banner image which lead to users purchasing the product displayed in a product image included in the online banner image, etc.” [0044]. See also [0055-0063] for details about the machine learning systems and [0066] for look-and-feel.
Zheng discloses a ratio of textual to pictorial representations with in the advertisement. See, “For example, an online banner that includes particular structural elements (e.g., a green rectangle online banner divided vertically into three equal portions where the left portion includes text, and the middle and tight portions each includes an image of a particular product) may be displayed to a number of users and may be determined to be more appealing to a certain demographic.” [0017]. See, “what proportions (e.g., measurements or ratios) associated with the different sections included in the online banner image appeal to users,” [0038]. See, “One or more sections of the online banner image 310 include text. As shown in FIG. 3, section 312 of the online banner image 310 includes text 318. The placement of the text, the type and size of the font associated with the text may be different, according to various example embodiments.” [0049].
Zheng discloses a spatial arrangement of the advertisement on the web page. See, [0038]. See also [0071] for on a webpage. See also [0048-0054] disclosing spatial arrangements.
Zheng discloses storing the plurality stylistic preferences in a user database; See, “The application servers 140 may host a machine learning system 400 and a payment system 144, each of which may comprise one or more modules or applications and each of which may be embodied as hardware, software, firmware, or any combination thereof. The application servers 140 are, in turn, shown to be coupled to one or more database servers 124 that facilitate access to one or more information storage repositories or databases 126. In an example embodiment, the databases 126 are storage devices that store information (e.g., publications, listings, digital content items, product descriptions, images of products, etc.) to be utilized by the machine learning system 400. The databases 126 may also store digital item information, in accordance with example embodiments.” [0029]. See, “The preference features 208 include any data related to the preferences of a user, such as express preferences provided by the user, or implied or derived preferences of the user (e.g., preferences of the user extracted from recommendations provided by the user to other users).” [0043].
Zheng discloses extracting a first one of the stylistic preferences from the database, the first stylistic preference being a first advertisement visual characteristic; See, “In some example embodiments, based on determining that some online banners are being selected (e.g., clicked on), the machine learning system learns not only about users in general but also about particular users. In the next iteration (e.g., next online banner shown to a user), the machine learning system modifies one feature of the online banner previously shown to the user to determine whether the user clicks on the modified online banner or not. That is helpful in understanding where the user's preference is with respect to the modified feature of the banner. This learning facilitates increased level of customization of online banners to users' specific preferences regarding product images and esthetic qualities of online banners.” [0020]. See also, [0064 and 0065] for receiving user selections and generating a machine learning model pertaining to user behavior and characteristics of advertising.
Zheng discloses generating a customized advertisement by modifying a first visual characteristic of the advertisement template based on the first stylistic preference; See, “In some example embodiments, the data representation of the machine learning algorithm is a vector of data features. The vector includes the one or more data features associated with the user. The vector further includes one or more data features associated with a look-and-feel of the online banner image. The look-and-feel of the online banner image is, in some instances, specified by a template data feature that represents one or more structural elements of the online banner image. Examples of structural elements of the online banner image are an identifier of the number of sections of the online banner image, an indication of the location of the various sections within the online banner image, identifiers of background colors of the various sections of the online banner image, an identifier of a particular product image associated with a product, such as a product available for purchase on the online marketplace, text to be included in the online banner image, etc.” [0066].
Zheng discloses providing the customized advertisement for display to the user; See, “At operation 506, the banner image generating module 406 generates an online banner image for the user based on the data representation. The online banner image may be presented to a user via a user interface of a client device of the user. An example online banner image is shown in FIG. 3 above.” [0067]. See also [0073-0075] for displaying the advertisement.
Zheng discloses determining that the user interacted with the customized advertisement; See, “For example, A/B tests are utilized to collect user data pertaining to the online banners (e.g., click or lack of a click on a particular online banner, or conversion rate for the products displayed in product images included in the online banners). Based on the user data (e.g., user feedback on online banner design choices), the machine learning system, using one or more reinforcement learning algorithms, iteratively modifies various aspects of the online banner images in order to optimize the banner advertisement click rate and conversion rate.” [0019].
Zheng does not disclose in response to the determination, identifying a second visual characteristic of the advertisement template; assigning a positive value to a second one of the stylistic preferences associated with the second visual characteristic of the advertisement template, thereby updating the second one of the plurality of stylistic preferences; storing, in the user database, the updated stylistic preference; and Examiner’s note: The applicant’s specification does not explicitly disclose a second visual characteristic and discloses assigning a positive value to a characteristic in [0043]. The only support is that the specification discloses an advertisement with multiple characteristics and at [0039] when a user interacts with an advertisement a positive value is added to the visual characteristics, which would include a second visual characteristic.
However, Dellovo discloses assigning a positive value to preferences based on user interactions. See, “…the score for the corresponding Ad generation template is incremented 760 or decremented 765 depending on whether the response is positive or negative respectively. In another embodiment, only positive Ad responses are registered while, in yet another embodiment, only negative Ad responses are registered. At 795, the Ad generation template scores are persisted.” [0057]. See, “Depending on whether the score is positive or negative 775, the score corresponding to the Ad element in question is incremented 780 or decremented 785. If there are more Ad element responses, the Engine returns to 770. If not, then the Ad element scores are persisted at 795. In one embodiment, new Ad generation template and/or Ad generation template element scores replace older Ad generation template and/or Ad generation template element scores, while in another embodiment, new Ad generation template and/or Ad generation template element scores are appended to a historical record of Ad generation template and/or Ad generation template element scores.” [0058]. See, “Furthermore, Ad success may be resolved over a variety of independent variables, including time, location, Ad style and/or design, Ad characteristic(s) and/or element(s), and/or the like.” [0059]. See also, [0032,0044, 0045] for examples of types of responses and evaluating ad efficacy. See also, [0061-0062] for positive and negative values based on user responses affecting the score of ads.
Zheng does not disclose segmenting the stored plurality of stylistic preferences into at least one among: comprehensive features, exclusive features, or general features; and Examiner’s note: The applicant’s specification generally defines stylistic preferences then uses the labels of comprehensive, exclusive and general to differentiate different types of features. The specification uses the term segregate, as oppose segmenting, but it is reasonable to interpret segmenting as broadly as dividing the stylistic feature in one of the claimed types. The specification does not provide a specific definition of comprehensive, exclusive and general, and instead provides examples of each. A comprehensive feature can be the spatial arrangement of content, such as location or size, an exclusive feature can be a visual feature, such a color or font, and general feature can be multimedia features.
However, Hamedi discloses dividing stylistic preferences in to feature sets that include features that fall within the scope of features associated with spatial arrangement, visual, and multimedia. This limitation is in the alternative and only one type of the list segments is required. See, [0043] for image-based content include advertising and webpages. See, [0058] for learning visual preference of an audience viewed or interacted with the content. See [0078] for a non-limiting list of features that can be extracted for an image. See, “As shown, the image features 210 can be divided into subsets of image features 210a, 210b, and 210c. Generally, the subsets of image features 210a, 210b, and 210c can be non-overlapping with one another. In some implementations, the subsets of image features 210a, 210b, and 210c can be grouped according to categories or types of features, such as object features, scene features, color features, etc. The subsets of features 210a, 210b, and 210c can be introduced into the machine learning model 304 at different layers selected to optimize or improve the training of the machine learning model 304 relative to an end-to-end approach” [0083]. See also, [0013, 0024, 0035, 0050] for additional examples of feature sets. 
Zheng does not disclose in response to detecting that a user did not interact with an advertisement assigning a negative value to visual characteristics of the advertisement.
However, Dellovo discloses assigning a negative value to preferences based on user interactions. displaying. See, [0058, 0059] for incremented or decremented depending on whether the response is positive or negative respectively. See also, [0032,0044, 0045] for examples of types of responses and evaluating ad efficacy. See also, [0061-0062] for positive and negative values based on user responses affecting the score of ads.
Therefore, from the teaching of Dellovo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zhang, to assigned positive and negative values to ad features based on user interactions, as taught by Dellovo, for the purpose of providing an efficient and effective Ad performance tracking and learning system that may be applied to a wide variety of marketing and information dispensation applications. [0089].
Therefore, from the teaching of Hamedi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zhang, to divide the features into sets associated with spatial arrangement, visual, and multimedia, as taught by Hamedi, for the purpose of selecting the best content, and the right attributes of content, to improve the performance of the content among the target audience. [0044].

As per Claim 5:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 5.    The system of claim 1, wherein the operations further comprise refining a plurality of the stylistic preferences extracted from the plurality of advertisements by the machine learning model. See, “At operation 704, the data representation generating module 404 updates the data representation of the machine learning algorithm. In some example embodiments, the updating of the data representation is based on adding an additional feature that indicates the input. In various example embodiments, the updating of the data representation is based on changing an existing feature included in the data representation in order to indicate the input received from the client device.” [0078].

As per Claim 6: Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 6.    The system of claim 1, wherein the stylistic preferences comprise at least one of font style, font size, image size, shape, dominant color, spacing, placement, or color. See, “In some example embodiments, example machine-learning algorithms are used to determine what colors to use in an online banner image, what color combinations appeal to users, what proportions (e.g., measurements or ratios) associated with the different sections included in the online banner image appeal to users, what type, size, color, and font of text users respond to, and what various features associated with product images elicit desired responses from users (e.g., purchases of products, or selection of online banner images). Random combinations of features (e.g., one overall color of the online banner image or not, the number of portions in the online banner image, color of each portion in the online banner image, number of different products in the online banner image, if only one product is used--the number of times a product image appears in the online banner image, where in the online banner image the product image appears, or various text-related features) are used as training data 212.” [0038].

As per Claim 8:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 8.    The system of claim 5, wherein generating the customized advertisement comprises applying the extracted stylistic preferences to the advertisement template by the machine learning model. See, “At operation 802, the data representation generating module 404 identifies a template data feature included in the data representation of the machine learning algorithm. The template data feature represents one or more structural elements of the online banner image. In some instances, the template data feature is associated with identifiers of the one or more structural elements of the online banner image in a record of a database. In some instances, the one or more structural elements of the online banner image are included as data features in the data representation of the machine learning algorithm.” [0082]. See, [0081-0084] for more the complete process.

As per Claim 9:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 9.    A computer implemented method for customizing an advertisement to be displayed on a web page accessed by a user, the method comprising: See, [0095-0112] for the hardware and software disclosed by Zheng.
Zheng discloses detecting whether a user has accessed the web page; See, [0071].
Zheng discloses in response to detecting that the user has accessed the web page, retrieving from a merchant database, an advertisement template for an advertisement, See, [0044].
Zheng discloses the merchant database storing a plurality of product-specific advertisement templates corresponding to a plurality of merchants; See, [0033, 0066].
Zheng discloses learning a plurality of stylistic preferences of the user by a machine learning model, based on a positive feedback of prior interactions of the user with the plurality of online advertisements; See, [0044]. See also [0055-0063] for details about the machine learning systems and [0066] for look-and-feel.
Zheng discloses storing the plurality of stylistic preference in a user database; See, [0029]. See, [0043].
Zheng discloses extracting a first one of the stylistic preferences from the user database, the first stylistic preference being an advertisement visual characteristic; See, [0020]. See also, [0064 and 0065]
Zheng discloses generating a customized advertisement by modifying a visual characteristic of the advertisement template based on the first extracted stylistic preference; and See, [0066].
Zheng discloses providing the customized advertisement for display to the user; See, [0067]. See also [0073-0075] for displaying the advertisement.
Zheng discloses providing the customized advertisement for display to the user. See, “At operation 506, the banner image generating module 406 generates an online banner image for the user based on the data representation. The online banner image may be presented to a user via a user interface of a client device of the user. An example online banner image is shown in FIG. 3 above.” [0067]. See also [0073-0075] for displaying the advertisement.
Zheng discloses determining that the user interacted with the customized advertisement; See, [0019].
Zheng does not disclose in response to the determination, identifying a second visual characteristic of the advertisement template; assigning a positive value to a second one of the stylistic preferences associated with the second visual characteristic of the advertisement template, thereby updating the second one of the plurality of stylistic preferences; storing, in the user database, the updated stylistic preference; Examiner’s note: The applicant’s specification does not explicitly disclose a second visual characteristic and discloses assigning a positive value to a characteristic in [0043]. The only support is that the specification discloses an advertisement with multiple characteristics and at [0039] when a user interacts with an advertisement a positive value is added to the visual characteristics, which would include a second visual characteristic.
However, Dellovo discloses assigning a positive value to preferences based on user interactions. See, “…the score for the corresponding Ad generation template is incremented 760 or decremented 765 depending on whether the response is positive or negative respectively. In another embodiment, only positive Ad responses are registered while, in yet another embodiment, only negative Ad responses are registered. At 795, the Ad generation template scores are persisted.” [0057]. See, “Depending on whether the score is positive or negative 775, the score corresponding to the Ad element in question is incremented 780 or decremented 785. If there are more Ad element responses, the Engine returns to 770. If not, then the Ad element scores are persisted at 795. In one embodiment, new Ad generation template and/or Ad generation template element scores replace older Ad generation template and/or Ad generation template element scores, while in another embodiment, new Ad generation template and/or Ad generation template element scores are appended to a historical record of Ad generation template and/or Ad generation template element scores.” [0058]. See, “Furthermore, Ad success may be resolved over a variety of independent variables, including time, location, Ad style and/or design, Ad characteristic(s) and/or element(s), and/or the like.” [0059]. See also, [0032,0044, 0045] for examples of types of responses and evaluating ad efficacy. See also, [0061-0062] for positive and negative values based on user responses affecting the score of ads.
Zheng does not disclose segmenting the stored plurality of stylistic preferences into at least one among: comprehensive features, exclusive features, or general features; and Examiner’s note: The applicant’s specification generally defines stylistic preferences then uses the labels of comprehensive, exclusive and general to differentiate different types of features. The specification uses the term segregate, as oppose segmenting, but it is reasonable to interpret segmenting as broadly as dividing the stylistic feature in one of the claimed types. The specification does not provide a specific definition of comprehensive, exclusive and general, and instead provides examples of each. A comprehensive feature can be the spatial arrangement of content, such as location or size, an exclusive feature can be a visual feature, such a color or font, and general feature can be multimedia features.
However, Hamedi discloses dividing stylistic preferences in to feature sets that include features that fall within the scope of features associated with spatial arrangement, visual, and multimedia. This limitation is in the alternative and only one type of the list segments is required. See, [0043] for image-based content include advertising and webpages. See, [0058] for learning visual preference of an audience viewed or interacted with the content. See [0078] for a non-limiting list of features that can be extracted for an image. See, [0083] for feature sets. See also, [0013, 0024, 0035, 0050] for additional examples of feature sets. 
Zheng does not disclose in response to detecting that a user did not interact with an advertisement assigning a negative value to visual characteristics of the advertisement.
However, Dellovo discloses assigning a negative value to preferences based on user interactions. displaying. See, [0058, 0059] for incremented or decremented depending on whether the response is positive or negative respectively. See also, [0032,0044, 0045] for examples of types of responses and evaluating ad efficacy. See also, [0061-0062] for positive and negative values based on user responses affecting the score of ads.
Therefore, from the teaching of Dellovo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zhang, to assigned positive and negative values to ad features based on user interactions, as taught by Dellovo, for the purpose of providing an efficient and effective Ad performance tracking and learning system that may be applied to a wide variety of marketing and information dispensation applications. [0089].
Therefore, from the teaching of Hamedi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zhang, to divide the features into sets associated with spatial arrangement, visual, and multimedia, as taught by Hamedi, for the purpose of selecting the best content, and the right attributes of content, to improve the performance of the content among the target audience. [0044].

As per Claim 13:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 13.    The method of claim 9 further comprising refining a plurality of stylistic preferences extracted from the plurality of advertisements by the machine learning model. See, [0078].

As per Claim 14:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 14.    The method of claim 9, wherein the stylistic preferences comprise at least one of font style, font size, image size, shape, dominant color, spacing, placement, or color. See, [0038].

As per Claim 16:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 16.    The method of claim 14, wherein generating the customized advertisement comprises  applying the extracted stylistic preferences to the advertisement template. [0082]. See, [0081-0084] for more the complete process.

As per Claim 17:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 17.    The method of claim 14, further comprising applying the stylistic preferences to one or more advertisements. [0082]. See, [0081-0084] for more the complete process.

As per Claim 18:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 18.    A non-transitory computer-readable medium storing instructions executable by one or more processors to perform operations for customizing an advertisement to be displayed on a web page accessed by a user, the operations comprising: See, [0095-0112].
Zheng discloses detecting whether a user has accessed the web page; See, [0071].
Zheng discloses in response to detecting that the user accessed the web page; See, [0044].
Zheng discloses retrieving from a merchant database, a product specific advertisement template for an advertisement, the merchant database storing, the merchant database storing plurality of the product-specific advertisement templates corresponding to a plurality of merchant; See, [0033, 0066].
Zheng discloses generating, by executing a machine learning model, a plurality of stylistic preferences of the user based on prior interactions of the user with a plurality of online advertisements; See, [0044]. See also [0055-0063] for details about the machine learning systems and [0066] for look-and-feel
Zheng discloses storing the plurality of stylistic preferences in a user database; See, [0029,0034].
Zheng discloses extracting a first on of the stylistic preference from the user database, the first stylistic preference being a first advertisement visual characteristic; See, [0020]. See also, [0064 and 0065].
Zheng discloses generating a customized advertisement by modifying a first visual characteristic of the advertisement template based on the extracted stylistic preference; See, [0066].
Zheng discloses providing the customized advertisement for display to the user. See, [0067]. See also [0073-0075] for displaying the advertisement.
Zheng discloses determining that the user interacted with the customized advertisement; See, [0019].
Zheng does not disclose in response to the determination, identifying a second visual characteristic of the advertisement template; assigning a positive value to a second one of the stylistic preferences associated with the second visual characteristic of the advertisement template, thereby updating the second one of the plurality of stylistic preferences; storing, in the user database, the updated stylistic preference; Examiner’s note: The applicant’s specification does not explicitly disclose a second visual characteristic and discloses assigning a positive value to a characteristic in [0043]. The only support is that the specification discloses an advertisement with multiple characteristics and at [0039] when a user interacts with an advertisement a positive value is added to the visual characteristics, which would include a second visual characteristic.
However, Dellovo discloses assigning a positive value to preferences based on user interactions. See, “…the score for the corresponding Ad generation template is incremented 760 or decremented 765 depending on whether the response is positive or negative respectively. In another embodiment, only positive Ad responses are registered while, in yet another embodiment, only negative Ad responses are registered. At 795, the Ad generation template scores are persisted.” [0057]. See, “Depending on whether the score is positive or negative 775, the score corresponding to the Ad element in question is incremented 780 or decremented 785. If there are more Ad element responses, the Engine returns to 770. If not, then the Ad element scores are persisted at 795. In one embodiment, new Ad generation template and/or Ad generation template element scores replace older Ad generation template and/or Ad generation template element scores, while in another embodiment, new Ad generation template and/or Ad generation template element scores are appended to a historical record of Ad generation template and/or Ad generation template element scores.” [0058]. See, “Furthermore, Ad success may be resolved over a variety of independent variables, including time, location, Ad style and/or design, Ad characteristic(s) and/or element(s), and/or the like.” [0059]. See also, [0032,0044, 0045] for examples of types of responses and evaluating ad efficacy. See also, [0061-0062] for positive and negative values based on user responses affecting the score of ads.
Zheng does not disclose segmenting the stored plurality of stylistic preferences into at least one among: comprehensive features, exclusive features, or general features. Examiner’s note: The applicant’s specification generally defines stylistic preferences then uses the labels of comprehensive, exclusive and general to differentiate different types of features. The specification uses the term segregate, as oppose segmenting, but it is reasonable to interpret segmenting as broadly as dividing the stylistic feature in one of the claimed types. The specification does not provide a specific definition of comprehensive, exclusive and general, and instead provides examples of each. A comprehensive feature can be the spatial arrangement of content, such as location or size, an exclusive feature can be a visual feature, such a color or font, and general feature can be multimedia features.
However, Hamedi discloses dividing stylistic preferences in to feature sets that include features that fall within the scope of features associated with spatial arrangement, visual, and multimedia. This limitation is in the alternative and only one type of the list segments is required. See,  [0043] for image-based content include advertising and webpages. See, [0058] for learning visual preference of an audience viewed or interacted with the content. See [0078] for a non-limiting list of features that can be extracted for an image. See, [0083] for feature sets. See also, [0013, 0024, 0035, 0050] for additional examples of feature sets. 
Zheng does not disclose in response to detecting that a user did not interact with an advertisement assigning a negative value to visual characteristics of the advertisement.
However, Dellovo discloses assigning a negative value to preferences based on user interactions. displaying. See, [0058, 0059] for incremented or decremented depending on whether the response is positive or negative respectively. See also, [0032,0044, 0045] for examples of types of responses and evaluating ad efficacy. See also, [0061-0062] for positive and negative values based on user responses affecting the score of ads.
Therefore, from the teaching of Dellovo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zhang, to assigned positive and negative values to ad features based on user interactions, as taught by Dellovo, for the purpose of providing an efficient and effective Ad performance tracking and learning system that may be applied to a wide variety of marketing and information dispensation applications. [0089].
Therefore, from the teaching of Hamedi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zhang, to divide the features into sets associated with spatial arrangement, visual, and multimedia, as taught by Hamedi, for the purpose of selecting the best content, and the right attributes of content, to improve the performance of the content among the target audience. [0044].

As per Claim 24:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 24.     The method of claim 9, wherein generating a plurality of stylistic preferences of the user by a machine learning model comprises determining that the user interacted with a first one of the advertisements. See, “The causing display of the online banner image enhances the user interface on the client device by presenting a selectable online banner image in the user interface. The user may select (e.g., click on) any portion of the online banner image, and may be shown information pertaining to a product illustrated in the product image included in the selected online banner image. In some example embodiments, the machine learning system 400 causes display of a listing of the product illustrated in the product image included in the selected online banner image..” [0075]. See, “At operation 702, the access module 402 receives, from the client device, an indication of an input. In some example embodiments, the input is a selection, by the user, of the online banner image displayed in the user interface of the client device associated with the user.” [0077].

As per Claim 25:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 25.     The method of claim 24, wherein generating a plurality of stylistic preferences further comprises identifying, based on the determination, a plurality of visual characteristics of the first advertisement. See, [0066], [0038], [0042].

As per Claim 26:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 26.     The method of claim 25, wherein the stylistic preferences comprise at least one of the visual characteristics of the first advertisement. See, “At operation 702, the access module 402 receives, from the client device, an indication of an input. In some example embodiments, the input is a selection, by the user, of the online banner image displayed in the user interface of the client device associated with the user.” [0077]. See also,  [0066], [0038], [0042].

As per Claim 29:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 29.     The method of claim 9, further comprising updating the machine learning model based on a degree of user interaction, the degree of user interaction comprising at least one of: a number of interactions of the user with a first one of the plurality of the advertisements; a number of interactions between a plurality of users with the first advertisement; a response rate of the first advertisement; a number of interactions on a distribution channel corresponding to the first advertisement; or an amount of time the advertisement was visible to the user. See, “In some example embodiments, the one or more data features include a feature indicating a product previously searched by the user. For example, during a first user session on an online marketplace, the user logs in and browses a number of web pages associated with one or more products available for purchase via the online marketplace. The user may spend a time that exceeds a particular threshold value viewing a particular product (e.g., a pair of shoes, a vase, or a piece of art). Next time the user logs into the website associated with the online marketplace, the machine learning system 400 generates and causes to be displayed in the user interface an online banner image that includes the actual one or more images of the particular product that the user viewed in the prior user session at the online marketplace.” [0071].

As per Claim 30:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Zheng discloses 30. (New) The method of claim 9, further comprising assigning, by the machine learning model, different weights associated with the stylistic preferences. See, “The combinations of features associated with the more successful online banners are associated with certain weight values based on the ranking of the online banners.” [0021]. See also Dellovo at [0068-0070] for assigning weights.

As per Claim 31:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Dellovo discloses 31. (New) The method of claim 9, further comprising generating feedback data associated with multiple users, the feedback data comprising at least one of: a total number of clicks on an advertisement: user interactions with an advertisement for a period of time; a number of interactions with an advertisement for a device type; a number of interactions with an advertisement for a period of time for multiple users; a number of interactions with an advertisement for a distribution channel; an amount of scrolling on a web page; or an amount of time an advertisement was on display. See, “Possible definitions of Ad success are widely varied and may differ depending on particular goals or requirements of different embodiments of the CAN. Some examples of Ad success may include Ad click-through numbers or rates (e.g., Ad click-throughs per impression, Ad click-throughs per day, etc.). Additional Ad performance characteristics may be based on Ad user ratings, Ad consummation numbers or rates (e.g., a purchase made based on an Ad click-through, a job interview/hire based on a job listing click-through, application submissions, new user registrations. Also, Ad performance characteristics may include any other type of post-click response that may be correlated with web user interactions with an Ad), mouse-overs (such as may be detected by an Ajax and/or JavaScript enabled software module), clicking on interactive Ad elements, mouse pointer tracking, head and/or eyeball movement tracking, time spent on an Ad, content provider requests for particular Ad generation templates, and/or the like.” [0044].
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Dellovo and Hamedi further in view of Saad et al. (U.S. 2021/0304280; Hereafter: Saad).
As per Claim 32:  Zheng in view of Dellovo, Hamedi and Saad discloses the following limitations; 
Zheng in view of Dellovo and Hamedi does not disclose 32. (New) The method of claim 9, further comprising classifying multiple users into different user groups, wherein the user groups are based on stylistic preferences of the users. Examiner’s note: Dellovo discloses how users are classified in to group based on attributes and preferences are associated with the group where ads for the user group are generated using the most successful preferences for ads. See, [0081-0083].
However, Saad discloses user groups based on preference of users. See, “In particular, a data segment can include a group of multidimensional datapoints representing users clustered according to characteristics or tracked user behavior over a network. In particular, a data segment can include a group of multidimensional data points representing users clustered according to affinities for particular items. More specifically, a data segment can include a cluster of users (as multidimensional datapoints) that share similarities in their affinities for particular items (e.g., a similar style, similar genre, similar category).” [0028]. See, [0038, 0090, 0105] for tracking interaction and advertisements. 
Therefore, from the teaching of Saad, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model the customizes the look and feel of advertising based on user preferences, as disclosed by Zheng in view of Dellovo and Hamedi, to group user based on preferences, as taught by Saad, for the purpose of generating data segments representing users according to item affinities. [0089].

As per Claim 33:  Zheng in view of Dellovo and Hamedi discloses the following limitations; 
Saad discloses 33. (New) The method of claim 32, wherein the users are classified into user groups using a multi-dimensional clustering algorithm. See, “In particular, a data segment can include a group of multidimensional datapoints representing users clustered according to characteristics or tracked user behavior over a network. In particular, a data segment can include a group of multidimensional data points representing users clustered according to affinities for particular items. More specifically, a data segment can include a cluster of users (as multidimensional datapoints) that share similarities in their affinities for particular items (e.g., a similar style, similar genre, similar category).” [0028]. See, [0038, 0090, 0105] for tracking interaction and advertisements. 

Response to Argument
Regarding 35 USC 103: Examiner reminds that applicant that the claims are interpreted under the broadest reasonable interpretation in view of the specification without reading limitation from the specification into the claims.
The applicant argues:
1. Applicant argues that Zheng fails to disclose “a merchant database storing a plurality of product-specific advertisement template corresponding to a plurality of merchants” because programmatic client is not “a merchant database” and templates are not product specific just because templates in Zheng identify an image corresponding to the product.
Examiner disagrees because Zheng at [0044, 0066] discloses template data features that represent one or more structural elements, where the structural elements include an identifier of a particular product image associated with a product. Zheng further discloses that programmatic client is a seller application to enable sellers to author and manage listings and that seller information that is stored in “…the databases 126 are storage devices that store information (e.g., publications, listings, digital content items, product descriptions, images of products, etc” [0029]. Simply put, the seller is a merchant, database 126 is a merchant database, and the template feature is an image of a product, which is specific to the template and corresponds to seller’s listing. The programmatic client is the tool that the sellers uses to create product templates.
2. Applicant argues the machine learning model that learns combinations of features which lead users to selecting advertisements is different than the claims because the claim contemplate learning from a single user the preferences of that user.
Examiner disagrees because the claims do not narrowly recite that the stylistic preferences are learned only on the selection of a single user and that just prior interactions of that user are fed in to the model. Further, applicant fails to consider [0055-0063] for details about the machine learning systems and [0066] for look-and-feel.
3. Applicant argues the sections disclosed by Zheng are different than proportions and is not a ratio of text to pictures.
Examiner disagrees because [0017] discloses an online banner that includes particular structural elements (e.g., a green rectangle online banner divided vertically into three equal portions where the left portion includes text, and the middle and tight portions each includes an image of a particular product) and Figure 3 and [0049] clearly shows that section 310 is text and 314 and 316 are images. [0038] explicitly discloses “machine-learning algorithms are used to determine…what proportions (e.g., measurements or ratios) associated with the different sections included in the online banner image appeal to users,… the number of portions in the online banner image”. Simply put, based on [0049] it is clear the section are text and/or images and [0038] is determining the relative proportions or ratios of text section 310 to image sections 314 and 316.
4. Applicant argues Zheng does not disclose a spatial arrangement of the advertisement to the webpage.
The applicant published specification at [0025] provides examples of spatial arrangements. 
Zheng disclose “In some example embodiments, example machine-learning algorithms are used to determine what colors to use in an online banner image, what color combinations appeal to users, what proportions (e.g., measurements or ratios) associated with the different sections included in the online banner image appeal to users, what type, size, color, and font of text users respond to, and what various features associated with product images elicit desired responses from users (e.g., purchases of products, or selection of online banner images). Random combinations of features (e.g., one overall color of the online banner image or not, the number of portions in the online banner image, color of each portion in the online banner image, number of different products in the online banner image, if only one product is used—the number of times a product image appears in the online banner image, where in the online banner image the product image appears, or various text-related features) are used as training data 212.” [0038]. 
Zheng at [0071] discloses “For example, during a first user session on an online marketplace, the user logs in and browses a number of web pages associated with one or more products available for purchase via the online marketplace… Next time the user logs into the website associated with the online marketplace … causes to be displayed in the user interface an online banner image that includes the actual one or more images of the particular product that the user viewed in the prior user session at the online marketplace.”
Examiner disagrees because one skilled in the art would understand a spatial arrangement of the advertisement to the webpage includes the spatial arrangement of elements in the advertisement because online banners include advertisements  embedded in the webpage. To be clear the online banner is not limited to a pop-up banner that is overlaid on top of other content of the webpage, and even if it were then a preference for features like where an image appears or size for sections in banners embedded in the webpage, as well as overlaid on the webpage, is will within the scope of preference for a special arrangement of the advertisement to the webpage. The applicant could narrow the limitation to one of the examples in the specification where the spatial arrangement is a position relative to another type of content on the webpage that is not the advertisement and outside the area of the banner, such as top or bottom, but references such as Kesari disclose this type of preference. Kesari et al. US 2011/0231241 at Figure 5 and supporting paragraphs [0015, 0064-0072], as well as [0075-0083] for predicting CTR based on prior user selection using machine learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In view of compact prosecution these references are again cited because, in addition to machine learning, these references disclose customizing visual features of advertisements based on user preferences on a per target user basis, as well as the use of templates.
Bentley US 2014/0114758: See “An example of convergence may be if the viewer has loaded multiple product images that have the same color… the custom content can be generated to contain information specific to the viewer that may be designed to highlight features, characteristics, and/or attributes of the product that may be of greater interest to the viewer or may use interests to convert or generate interest in the advertised product.” [0090]. See, [0088] for templates.
Claessens US 2015/0178786: See, “As such, one or more colors, contained in the ad components, may determine the relative position of these components in the display area, using any of many color positioning algorithms.” [0181]. See, Abstract for templates.
Sheerer et al. US 2016/0314490: See, “Similar to people's responses to people, objects and brands, other cues can be altered to which the target is more likely to associate or respond. These cues may be things like color, for example altering a background color of the advertisement or the color of the vehicle in a car advertisement to match the target's favorite color.” [0077]. See, [0056] for templates.
RAM et al.  US 2018/0108045: See, “The decision engine may operate according to a computer algorithm to select an offer from a set of offers, or to select an value for a characteristic. An example of a characteristic is color, which may have values red, green, violet and so on.” [0066].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688